ORDER
PER CURIAM.
Michael J. Drake (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant contends the motion court erred in denying his motion without a hearing because the record does not refute his claims that counsel was ineffective for: (1) failing to advise him that although he did not have to admit guilt by entering a plea pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, *80527 L.Ed.2d 162 (1970), as a result of his plea he would be required to complete a sexual offender treatment program where he would be expected to acknowledge his guilt; and (2) inducing his guilty plea with representations about his sentence and pressure.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).